Citation Nr: 0721970	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-10 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed 
sinusitis/bronchitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to May 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the RO.  

The veteran testified at an RO hearing before a Decision 
Review Officer (DRO) in August 2005.  A transcript of the 
hearing testimony is associated with the claim file.  

The veteran originally perfected her appeal for an increased 
rating for the service-connected migraine headaches.  Since 
that time, the RO awarded an increased rating for this 
condition in a March 2006 rating decision.  The veteran 
withdrew the appeal of her claim for increase in a March 2006 
statement indicating that she was satisfied with the rating 
assigned.  Accordingly, the issue of an increased rating for 
the service-connected migraine headaches is no longer in 
appellate status.  


REMAND

The service medical records reflect that the veteran was 
treated on numerous occasions for respiratory problems.  The 
diagnoses included those of bronchitis, sinusitis, and 
bacterial rhinosinusitis.  

The postservice records show continued complaints and 
recurrent sinusitis and bronchitis have been noted.  
Additionally, the veteran was prescribed Flonase on numerous 
occasions.  

The veteran testified at the recent hearing that she took 
Flonase twice a day.  The October 2004 VA examination found 
that the veteran's airway was normal with no discharge and 
normal oral mucosa.  

While the examiner did not find that the veteran had a 
current respiratory disability, the veteran has reported 
being treated several times for sinusitis and bronchitis.  
Given the veteran's long history of respiratory complaints, 
the Board finds that further as described hereinbelow is 
necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her sinusitis or other respiratory 
disease since service.  Any records that 
are not currently included in the clams 
file should be obtained and added to the 
file with any necessary authorization 
from the veteran.  All efforts to obtain 
these records must be documented in the 
claims file.  If any records cannot be 
obtained, it should be so stated, and the 
veteran is to be informed of any records 
that could not be obtained.  

2.  Following receipt of all requested 
treatment records, the veteran should be 
afforded another VA examination to 
ascertain the nature and extent of the 
claimed respiratory conditions.  All 
indicated testing should be performed in 
this regard.  The claims folder should be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should opine as to 
whether it is very likely, at least as 
likely as not (i.e., at least a 50 
percent probability), or highly unlikely 
that the veteran has current respiratory 
disability due to service.  All opinions 
expressed must be supported by complete 
rationale based on sound medical 
principles.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO in light of all the 
evidence. If the benefit sought is not 
granted, the veteran and her 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).  

